Citation Nr: 0917268	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Reiter's Syndrome.

2.  Entitlement to service connection for Sjogren's Syndrome.

3.  Entitlement to service connection for Grave's Disease.

4.  Entitlement to service connection for fungus and rash of 
the groin, chest and underarm.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-At-
Law


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to August 1968.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for fungus and 
rash of the groin, chest and underarm is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Reiter's Syndrome did not become manifest in service and 
is not shown to be related to service.

2.  Sjogren's Syndrome did not become manifest in service or 
for many years thereafter and is not shown to be related to 
service.

3.  Grave's Disease did not become manifest in service or for 
many years thereafter and is not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Reiter's Syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
Sjogren's Syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for 
Grave's Disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the Veteran was not provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefits sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the Veteran's claims for service connection 
for Reiter's Syndrome, Sjogren's Syndrome and Grave's 
Disease.  An examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

As noted in the analysis below, it is not established that 
the Veteran had any manifestation of Reiter's Syndrome, 
Sjogren's Syndrome and Grave's Disease in service.  Regarding 
the Reiter's Syndrome, the Veteran has specifically argued 
that he had dysentery in service, which in turn caused his 
Reiter's Syndrome.  The evidence of record does not show that 
the Veteran had dysentery in service, however.  Instead, it 
simply shows that he had some stomach problems, which were 
found to be flu like symptoms (see analysis below).  
Accordingly, it is not established that the Veteran had any 
manifestation of Reiter's Syndrome in service, to include 
dysentery as a potential causal agent.  

In addition, the evidence of record does not indicate that 
the Veteran's Reiter's Syndrome, Sjogren's Syndrome or 
Grave's Disease may be associated with the Veteran's service.  
There is no medical evidence of record, which suggests such a 
nexus.  (Although the Veteran has reported to medical 
providers that he did have dysentery in service, which caused 
his Reiter's Syndrome, there are no affirmative findings from 
the providers themselves suggesting that the syndrome might 
be related to the Veteran's military service).  Also, there 
is no evidence of continuity of symptomatology related to 
Reiter's Syndrome, Sjogren's Syndrome or Grave's Disease 
since service.  In this regard, the Veteran himself has 
reported that symptoms of Reiter's Syndrome (i.e. joint 
soreness and swelling) did not begin until 1972 or 1973 and 
that his problems with Grave's Disease and Sjogren's Syndrome 
did not begin until much later.  See Mcclendon v. Nicholson, 
20 Veteran. App. 79, 83 (2006), (noting that the types of 
evidence that indicate that a disability may be associated 
with military service include medical evidence suggesting a 
nexus or credible evidence of continuity of symptomatology).  
In sum, given that no manifestation of the claimed diseases 
in service has been established and given that the record 
does not contain evidence indicating that the claimed 
diseases may be associated with service, a VA examination is 
not necessary.                

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service treatment records reveal an entirely normal February 
1966 pre-induction examination.  On his February 1966 Report 
of Medical History at pre-induction the Veteran did report 
that he had had prior stomach trouble.  On the accompanying 
physician's summary the pre-induction examining physician 
noted that the Veteran had had some gastritis but that an 
upper GI series was negative.  The physician also noted that 
the Veteran had a sore back and sore right knee.  In March 
1967 the Veteran was seen in the Emergency Room for chest 
pain and blackout.  It was noted that prior to induction he 
had had a pre-ulcer and that he was experiencing nausea and 
burning in the epigastric region with aerophagia.  In April 
1967 the Veteran was seen again in the emergency room for 
diarrhea and nausea.  It was noted that he had been having 
general malaise, myalgia, nausea, emesis and diarrhea.  The 
diagnostic impression was flu like symptoms.  

In May 1967 the Veteran was once again seen in the Emergency 
Room for chest pains.  It was noted that for the past two 
years he had had substernal discomfort extending to the 
epigastric area.  He had had a gastrointestinal work-up in 
the past, which had apparently been negative.  In September 
1967 the Veteran was again noted to be experiencing nausea, 
vomiting, diarrhea and general malaise.  In October 1967 the 
Veteran was found to have a rash in the groin area.  Then, in 
December 1967 the Veteran again experienced diarrhea and 
stomach cramps.  The diagnostic impression was flu like 
symptoms.  The Veteran's August 1968 separation examination 
produced normal findings.       

November and December 1989 progress notes from Dr. Robert 
Torrey show that the Veteran was seen for Reiter's Syndrome.  
A December 1989 progress note indicates that the Reiter's 
Syndrome had been generally doing well.  

An April 1999 private examination report from Dr. Robert 
Johnson shows a pertinent diagnostic impression of Reiter's 
Syndrome.  The Veteran complained of pains in the tendons of 
the left second and fifth digits, pains on the inner and 
outer aspects of both elbows and altered sensations of the 
feet.  He reported that the altered sensations had been 
noticeable since 1996.  It was also noted that the Veteran 
had Graves Disease and was taking Synthroid.  

An April 1999 follow-up progress note from Dr. Johnson shows 
diagnostic assessments of Reiter's Syndrome and chronic 
prostatitis.  Dr. Johnson thought that the chronic 
prostatitis was linked to the Reiter's Syndrome. 

VA medical records from May 1999 to December 2008 show 
ongoing treatment for Reiter's Syndrome, along with 
evaluation and treatment of other medical problems.  A May 
1999 VA progress note shows a history of Grave's Disease 
dating back to 1992 along with a diagnostic assessment of 
Reiter's Syndrome.  A May 2003 progress note shows that the 
Veteran was attributing all of his health problems to Agent 
Orange exposure.  He also reported that he was diagnosed as 
having Reiter's Syndrome in 1972 and Grave's Disease in 1989.  

A September 2003 medication note shows a diagnosis of 
Sjogren's Syndrome.  In February 2004 a lip biopsy was 
performed, apparently to test for Sjogren's Syndrome.  An 
August 2004 medical clinic progress note then shows pertinent 
diagnostic assessments of Reiter's Syndrome and Grave's 
Disease and noted that the Veteran had xerostomia.  A 
November 2004 rheumatology clinic note shows that the Veteran 
was complaining of muscle aches after walking his horse.  He 
also had dry eyes and dry mouth but these were being 
controlled by medication.  Additionally, he had mild joint 
aches in the knees, hips and fingers.  The diagnostic 
assessment was Reiter's Syndrome, controlled, with minimal 
arthritic complaints.  

An April 2005 pharmacy note again shows an assessment of 
Sjogren's Syndrome.   A January 2007 progress note shows that 
the Veteran reported he had had sores in the mouth after a 
flu shot, which had since resolved.  He was also experiencing 
hand pain and numbness.  Pertinent diagnoses included 
Reiter's Syndrome and Grave's Disease.  A November 2007 note 
shows that the Veteran was doing well except for some flare-
ups of his Reiter's Syndrome.  A December 2008 progress note 
shows a pertinent diagnostic assessment of Xeroderma 
secondary to Sjogren's Syndrome and Grave's Disease.     
 
An August 2001 private rheumatological examination from Dr. 
Gilbert Putnoky showed diagnostic impressions of Reiter's 
Syndrome by history, history of Grave's Disease and 
osteoarthritis, particularly in the hands.  The Veteran 
complained of joint pains here and there along with oral 
ulcerations and skin rashes for many years.  

In an October 2003 statement the Veteran indicated that he 
experienced two separate bouts of dysentery in service.  He 
also indicated that he started experiencing joint tissue 
soreness and swelling in his toes elbows, fingers, knees, 
ankles and feet, and prostatitis around the time of his 30th 
birthday in 1973.  Then in the late 1980s, Dr. R.L. Johnson 
connected the Veteran's prostatitis to the Veteran's joint 
inflammation and after blood work, confirmed a diagnosis of 
Reiter's Syndrome due to past exposure to dysentery.  He 
experienced a second auto immune disorder diagnosis, Grave's 
Disease, in 1992 and currently had received a third auto-
immune diagnosis of Sjogren's Syndrome from Dr. Taylor of the 
Loma Linda VA hospital.  Dr. Taylor had indicated that the 
Veteran's auto immune diseases might all be related.  
Additionally, blood tests from Dr. Taylor hinted that 
diabetes might have been another auto immune related factor.  

Regarding the dysentery, the Veteran indicated that he first 
took ill in the fall of 1967 in Vietnam.  Later that fall he 
had another bout where he was nearly hospitalized.  In 1968 
he experienced a burning fungus and rash in the groin area 
and received treatment several times for this problem.  The 
rash or fungus later appeared in the arm pits and center 
chest area but was finally controlled.  After military 
separation, however, the rash would return every summer.  The 
Veteran felt that the skin rash may have been the actual 
onset of his Reiter's Syndrome.  

In 1988 the soreness and aching was overwhelming and the 
Veteran contacted a rheumatologist who advised him that he 
was suffering from Reiter's Syndrome, indicating that he had 
the blood marker for the disease.  The rheumatologist then 
asked if the Veteran had ever had dysentery.  After the 
Veteran reported that he had only had dysentery twice in his 
life, during Vietnam, the doctor indicated that it appeared 
that the Reiter's Syndrome was related to the dysentery in 
Vietnam.  

The Veteran believed that possibly all three of his auto 
immune diseases were related to his initial exposure to 
dysentery in Vietnam.  He felt that the auto immune diseases 
were attaching themselves to his weakened auto immune system 
due to his Vietnam service.

In his February 2004 Notice of disagreement the Veteran 
indicated that he had had minor stomach problems prior to 
service, which were acute.  During Vietnam he had had bouts 
with dysentery, which eventually developed into Reiter's, 
Sjogren's syndromes and Grave's Disease.  He indicated that 
the fungus and rash, which he experienced in Vietnam, 
continued to return periodically.    

In  a June 2004 statement the Veteran contended that when the 
Reiter's Syndrome related skin rash appeared in his groin 
area after vomiting and diarrhea episodes in service, is 
should have been suggested or concluded that he had Reiter's 
Syndrome.  His service treatment records definitely reflected 
two bouts of vomiting and diarrhea with a near 
hospitalization during the second episode and then reflected 
subsequent treatment for a groin rash.  Also, he was treated 
for a dysentery type illness.  Additionally, he noted that 
although his pre-induction paper work indicated that he 
experienced indigestion and stomach aches prior to service, 
he did not have severe vomiting and diarrhea like he had in 
service. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Reiter's Syndrome
The Veteran's service treatment records are negative for any 
clinical reference to Reiter's Syndrome.  The record then 
does not contain any objective finding of the existence of 
this disorder until 1989 approximately 21 years after 
service.  Additionally, none of the post-service medical 
records contain any indication that the Veteran's Reiter's 
Syndrome noted so many years after his separation from active 
service, is related to such service.    A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, the Veteran's report 
that he was actually diagnosed as having Reiter's Syndrome in 
1972 is not supported by any objective, contemporaneous 
medical documentation and even if his report is accurate, 
1972 is still four years after separation from service.  
Thus, by itself, the report does not tend to show that the 
disease was manifested in service or is related to service.  
Additionally, the Board notes that VA has made reasonable 
efforts to obtain records from all private providers 
identified by the Veteran as having treated him for Reiter's 
Syndrome.  

The Veteran specifically contends that his Reiter's syndrome 
is related to the two bouts of dysentery he experienced in 
service.  In this regard, although the service treatment 
records do show that the Veteran experienced gastrointestinal 
distress in service characterized by nausea, vomiting and 
diarrhea, there is no indication in the records that these 
symptoms were attributable to dysentery.  Instead the records 
show that the symptomatology was simply determined to be 
"flu like symptoms."  Thus, in the absence of any 
indication that the Veteran actually had dysentery in 
service, there is no basis for finding merit in his argument 
that his current Reiter's syndrome is related to this alleged 
malady in service.   

Although the Veteran contends that his Reiter's Syndrome is 
related to service, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Also, as 
explained above, a VA medical examination is not necessary in 
this case.   

Given that is not established that the Veteran had dysentery 
in service; given that there is no objective evidence of 
Reiter's Syndrome until many, many years after service; and 
given that there is no competent evidence of a nexus between 
Reiter's Syndrome and the Veteran's service, the Board must 
conclude that the weight of the evidence is against a finding 
of service connection.  The preponderance of the evidence is 
against this claim and it must be denied.

Sjogren's Syndrome
The Veteran's service treatment records are negative for any 
clinical reference to Sjogren's Syndrome.  The record then 
does not contain any evidence of the existence of this 
disorder until September 2003 approximately 35 years after 
service.  Also, none of the post-service medical records 
contain any indication that the Veteran's Sjogren's Syndrome 
noted so many years after his separation from active service, 
is related to such service.  In addition, a lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  See Maxson, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, although the Veteran 
contends that his Sjogren's Syndrome is related to service, 
as a layperson he is not competent to provide a medical 
opinion regarding medical nexus.  See Espiritu, 2 Vet. App. 
492, 494 (1992).  

Given that there is no objective evidence of Sjogren's 
Syndrome until many, many years after service and given that 
there is no competent evidence of a nexus between Sjogren's 
Syndrome and the Veteran's service, the Board must conclude 
that the weight of the evidence is against a finding of 
service connection.  The preponderance of the evidence is 
against this claim and it must be denied.

Graves Disease
The Veteran's service treatment records are negative for any 
clinical reference to Grave's Disease.  The record then does 
not contain any evidence of the existence of this disorder 
until 1992, approximately 24 years after service.  Also, none 
of the post-service medical records contain any indication 
that the Veteran's Grave's Disease noted so many years after 
his separation from active service, is related to such 
service.  In addition, a lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, although the Veteran contends 
that his Grave's Disease is related to service, as a 
layperson he is not competent to provide a medical opinion 
regarding medical nexus.  See Espiritu, 2 Vet. App. 492, 494 
(1992).  

Given that there is no objective evidence of Grave's Disease 
until many, many years after service and given that there is 
no competent evidence of a nexus between Grave's Disease and 
the Veteran's service, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection.  The preponderance of the evidence is against 
this claim and it must be denied.


ORDER

Entitlement to service connection for Reiter's Syndrome is 
denied.

Entitlement to service connection for Sjogren's Syndrome is 
denied.

Entitlement to service connection for Grave's Disease is 
denied.  



REMAND

Service treatment records reveal that the Veteran was seen 
for a rash in the groin area in October 1967 and the Veteran 
alleges that his rash in service was also present in the 
chest and underarm area.  Also, the Veteran has alleged that 
this rash has continued to recur periodically.  In addition, 
a VA medication record shows that Triamcinolone cream was 
prescribed for topical application to the chest from January 
1999 to January 2000, suggesting at least the possibility of 
treatment for rash.  Given that a rash was shown in service 
and that the Veteran is competent to testify regarding 
continuity of the rash symptomatology, and given that he has 
not been afforded a VA medical examination, the Board finds 
that such an examination is necessary prior to final 
adjudication of this claim.  38 C.F.R. § 3.159(c)(4).  On 
remand the RO should update the record with any pertinent 
documentation of treatment for rash. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for rash of the 
groin, chest and underarm since December 
2008 and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified. 

2.  The RO should arrange for a VA 
dermatological examination by an 
appropriate medical professional to 
determine the likely etiology of any 
current rash of the groin, chest and/or 
underarm.  The Veteran's claims folder, 
including the service medical records 
should be made available to the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.
The examiner should determine whether the 
Veteran has any current skin disability 
characterized by a rash in the groin, 
chest and/or underarm area.  If such a 
disability is shown, the examiner should 
then provide an opinion whether such 
disability is at least as likely as not 
(i.e. a 50 percent chance or better) 
related to the Veteran's military service.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


